DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Claims 1-4, 12-16, 19, 32-35 have features which are not disclosed in the prior art and therefore, are not currently rejected with respect to the prior art of record but they currently do not stand in condition for allowance due to the outstanding 112 rejections. 
Withdrawn claims 21, 25, and 27 need to be amended to contain the allowable subject matter of claim 1 to be allowed or they must be cancelled. 
Election/Restrictions
Claims 5-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/20/2019.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 12-16, 19, 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “neighbouring” in claim 1 renders the claim indefinite. The term “neighbouring” is not defined by the claim, the specification does not provide a definition for “neighbouring”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear whether applicant is referring to immediately adjacent samples, samples with 1-2 sample points, 3-4 samples points, etc. the proximity applicant is attempting to define with the term “neighbouring” is therefore unclear.
Claim 1 recites the limitation "to determine the different between the samples". The examiner notes that this is indefinite as it is unclear how many neighbouring samples you are using in the difference.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37 is/are rejected under 35 U.S.C. 102(a(1)) as being anticipated by Armistead (US 20110203588)
Regarding claim 37, Armistead discloses a method comprising: 

Extracting, with one or more processors, shape information from the inspiratory portions (paragraph 0079, 0091, 0095-0097);
Calculating, with the one or more processors, feature vectors representative of the inspiratory portions, wherein a process used to calculate the feature vectors is based on a type of the feature vectors (paragraph 0220-0225); 
Applying, with the one or more processors, labels (mild, moderate, severe) to the inspiratory portions based on the feature vectors, wherein the labels indicate whether the inspiratory portions are flow limited (paragraph 0091-0093, 0119, 0122-0125) (Fig. 10); and 
computing, with the one or more processors, a metric (paragraph 0123-0124, 0179, 0184-0186, 0188-0196) indicating a degree of inspiratory flow limitation of the patient based on the labels applied to the inspiratory portions (paragraphs 0091-0097, 0188-0196);
adjusting, with one or more processors, a treatment pressure of a respiratory pressure therapy being delivered to the patient by a respiratory pressure therapy device based on the labels applied to the inspiratory portions (paragraph 0011, 0017, 0021, 0090, 0093-0094, 0147, 0337). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/YASMEEN S WARSI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792